Exhibit 1
p/l^   Case 1:16-cr-00515-NGG-LB Document 51 Filed 08/29/19 Page 1 of 20 PageID #: 862




       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK
                                                              -X
       UNITED STATES OF AMERICA,
                                                                            MEMORANDUM & ORDER
                      -against-
                                                                                  16-CR-515(NGG)
       OZ AFRICA MANAGEMENT GP,LLC,
                                                                            TO BE FILED UNDER SEAL
                                     Defendant.
                                                              -X
       NICHOLAS G. GARAUFIS,United States District Judge.

              In the aftermath of Defendant OZ Africa Management LLC's guilty plea in this case,

       about fifty former shareholders ("Claimants") ofthe Canadian mining company Aftico

       Resources Ltd.("Africo") seek restitution pursuant to the Mandatory Victims Restitution Act, 18

       U.S.C. § 3663A (the "MYRA"),for losses they allegedly incurred as a result of Defendant's

       bribery of corrupt officials in the Democratic Republic of the Congo("DRC"). (Feb. 20,2018

       Claimants Mem.in Supp. of Rest.("Claimants Mem.")(Dkt. 26).) The Government and

       Defendant oppose an order of restitution. (See Def. Sentencing Mem.("Def. Mem.")(Dkt. 37);

       Mar. 2, 2018 Gov't Letter Regarding Restitution ("Gov't Mem.")(Dkt. 39); July 13, 2018 Gov't

       Letter Regarding Restitution ("Gov't Suppl. Mem.")(Dkt. 48).)

              For the following reasons, the court finds that Claimants are victims of Defendant's crime

       under the MYRA and directs the parties to submit supplemental briefing regarding how to

       calculate the appropriate restitution amount.
Case 1:16-cr-00515-NGG-LB Document 51 Filed 08/29/19 Page 2 of 20 PageID #: 863




I.       BACKGROUND


          A.      Facts^

          As of 2006, Africo indirectly held rights to develop the Kalukundi Mine, a copper and

 cobalt mine in the southern region ofthe DRC. (Claimants Mem. at 2-3.) According to

 Claimants, Africo held a 75 percent interest in the Kalukundi mining rights, while DRC state-

 owned entity Gecamines held the remaining 25 percent interest.^ (Id at 2 n.2.) Claimants aver

that they invested ample time and resources into developing the mine. (Id at 2-3.)

         In 2006, a former Africo employee sued Africo in DRC for wrongful termination and

obtained a $3 million ex parte default judgment(the "Default Judgment"). (Gov't Mem. at 2;

 Statement of Facts Tf 24.) A DRC court allowed the former employee to auction off Africo's

interest in the Kalukundi Mine to satisfy the judgment, again without notice to Africo. (Gov't

 Mem. at 2.) The former employee then sold the mining rights at issue to Akam Mining SPRL

("Akam"), a DRC mining company. (Id) Africo did not learn that its mining rights had been

expropriated until April 2007, when Gecamines publicly confirmed that Akam held the majority

interest in the Kalukundi Mine. (Gov't Mem. at 3.) Africo then fought the expropriation "with

some limited success in the DRC courts," including by obtaining the DRC Supreme Court's

review of the Default Judgment. (Id;^Statement of Facts f 24.) Per Claimants, their counsel

reassured them that the default judgment would be overturned through the DRC legal process, so

they initially continued to work towards the development of the mine. (Claimants Mem. at 3.)



'The court derives this section from the "Statement of Facts" entered in connection with Defendant's guilty plea
(Statement of Facts(Dkt. 11-3)) and from the parties' briefmg.

^ Defendant avers that Africo actually held a 48 percent stake in a DRC company, H&J Swanepoel Family Trust,
 which, in turn, owned a 75 percent interest in another DRC company, Swanmines s.p.r.l.("Swanmines"), which
 owned the mining rights at issue. (Def. Mem. at 6.) Gecamines held the remaining 25 percent interest in
 Swanmines. (Id.)
Case 1:16-cr-00515-NGG-LB Document 51 Filed 08/29/19 Page 3 of 20 PageID #: 864




        Unbeknownst to Claimants(id at 3-4), a DRC senior government official,"DRC Official

2," structured these transactions to convey Africo's interest in the Kalukundi Mine to Dan

 Gertler, an Israeli billionaire active in the DRC mining sector and close to various high-ranking

DRC officials. (Statement of Facts Tf 24("In fact, DRC Official 2 had orchestrated the taking of

 Africo's interest in the DRC Mine and made it available to DRC Partner.");^Claimants Mem.

 at 2(identifying Dan Gertler as the "DRC Partner").) Between December 2007 and March 2008,

 Gertler discussed the possibility of using Defendant's money to acquire the Kalukundi mining

rights with Defendant's employees. (Id             16-27.) As part ofthe agreement negotiated between

 Gertler and Defendant, Defendant invested $150 million in "Camrose," a special-purpose entity

 controlled by Gertler. (Id      26; see also Gov't Mem. at 3.) Using these proceeds, Camrose

(1) acquired Akam for approximately $15 million,^ (2) offered to invest $100 million in

 Canadian dollars in Africo in exchange for a 60 percent stake in the company, and (3) paid

 millions of dollars in bribes to DRC officials. (Statement of Facts             27-30; Gov't Mem. at 3.)

The purchase of a majority stake in Africo, however, required the approval of Africo

shareholders. (Statement of Facts 30.)

        The success of this scheme thus depended at least in part on the DRC Supreme Court not

invalidating the ex parte defaultjudgment before Africo's shareholders could vote on whether to

accept the Camrose investment. In June 2008,"to ensure that Africo did not obtain a favorable

court ruling in its case against Akam that could have affected the outcome ofthe Africo

shareholder vote," Gertler arranged for the payment of bribes to DRC officials, including judges

involved in the case. (Id        31-33.) Gertler's in-country representative negotiated these bribes




^ Camrose's acquisition of Akam appears to have been for the sole purpose of leveraging the Default Judgment to
enable the takeover of Akam. (Statement of Facts ^ 27; see Claimants Mem. at 3 n.6.)
Case 1:16-cr-00515-NGG-LB Document 51 Filed 08/29/19 Page 4 of 20 PageID #: 865




 to ensure that Africo would lose the case and that the decision would not be announced until


 June 13, 2018—^the day after Africo shareholders were scheduled to vote on whether to approve

 Camrose's proposed acquisition of the companyf (Id.                 33-34; Gov't Mem. at 3-5.)

         On June 12, 2008, Africo shareholders voted to accept Camrose's takeover. (Statement

of Facts Tf 35.) Allegedly, they remained unaware of Gertler and Defendant's bribery.

(Claimants Mem. at 4.) Per Claimants, their vote to allow the takeover was the result of a

"Hobson's choice" between "ced[ing] control ofthe Kalukundi mine to Gertler and his

concealed conspirators, or risk[ing] . . . that the DRC Supreme Court might sustain the default

judgment depriving the Africo Owners oftheir mining rights entirely."^ (Claimants Mem. at 4.)

Rather than developing the mine, the conspirators consolidated it with other mining assets and

transferred those assets among various entities, and Defendant eventually obtained $91,181,182

in profit. (Statement of Facts         37-58.) Subsequently, in 2013, additional resources at the

Kalukundi mine were discovered, increasing its value. (See Claimants Mem. at 24; Sealed

Rigby Rep.("Rigby Rep.")(Dkt. 26-6)^ 16).) The mine remains imdeveloped. (See Def. Mem.

at 15-18.) Claimants suggest that Africo would have developed the mine if Africo had retained

control of it. (See Claimants Mem. at 24-25). Defendant contends that there are several other

reasons why the mine has not been developed, even through several sets of owners, and that

Claimants have continued to play a role in the mine's management and the failure to develop it.

(See Def. Mem. at 15-18.)




 In a text message to his in-country representative regarding these bribes, Gertler wrote:"We can't accept a mid
result... Africo must be screw[e]d and finished totally!!!!" (Statement of Facts 133.)

^ The DRC Supreme Court's decision was ultimately never issued because Camrose's takeover rendered it moot.
(See Claimants Mem. at 21; Gov't Mem. at 8.)
Case 1:16-cr-00515-NGG-LB Document 51 Filed 08/29/19 Page 5 of 20 PageID #: 866




        B.      Procedural History

        On September 29, 2016, Defendant waived indictment and pleaded guilty to one count of

 conspiracy to bribe DRC officials in violation ofthe Foreign Corrupt Practices Act.

(Information (Dkt. 8); Waiver of Indictment(Dkt. 9); Plea Agreement(Dkt. 11).) The plea was

 entered pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C) and conditioned on the

recommendation that the court not impose a criminal fine on Defendant, provided that Och-Ziff

 Capital Management Group LLC (Defendant's ultimate parent company ("Och-Ziff')) and its

 affiliates paid a monetary penalty of$213,055,689, as provided for in Och-Ziffs deferred

prosecution agreement. (Plea Agreement f 20.) Although this portion ofthe plea agreement was

 silent as to restitution, the plea agreement provided elsewhere that "any fine or restitution

imposed by the Court will be due and payable within ten(10) business days of sentencing." (Id.

$ 12(emphasis added).)

        On February 20, 2018 (two weeks before Defendant was scheduled to be sentenced).

 Claimants—about fifty shareholders who owned collectively about 64% of Africo in or around

 April 2008 (Claimants Mem. at 1 n.l)—filed a motion "requesting confirmation of victim status"

and an award of restitution pursuant to the MVRA. (Claimants Mem.) They seek sufficient

restitution to "make them whole," which, by the most optimistic calculations of a mining

 valuation expert. Dr. Neal Rigby, runs to the estimated $1.8 billion value of Affico's share ofthe

 Kalukundi Mine, had it actually been developed as Africo had planned. (Rigby Rep. 4.)

 Defendant opposes the payment of any restitution. (See generally Def. Mem.) In a March 2,

2018 memorandum,the Government contended that Claimants may be victims of Defendant's

 bribery scheme, but that they were not entitled to restitution on the then-existing evidentiary

 record for two reasons. (Gov't Mem. at 13-16.) First. Claimants had not shown direct or
Case 1:16-cr-00515-NGG-LB Document 51 Filed 08/29/19 Page 6 of 20 PageID #: 867




proximate causation for quantifiable harm from Defendant's conduct specifically. (Id.)

Defendant was not responsible for the initial theft of Africo's Kalukundi mining rights, which

 was "the major basis for the losses that Claimants sustained" and occurred before Defendant first

engaged in conduct in support of the conspiracy. (Id. at 13-15.) Second. Claimants' damages

 were too speculative to merit a restitution award because calculating them would depend on

"many variables and unknowns that go far beyond the facts on which the parties are operating

from the plea agreement." (Id. at 15-16.)

        On March 6, 2018, Claimants submitted a reply, asking the court to reject what they

 characterized as the Government's "two-conspiracy theory"—i.e., that there were effectively two

separate conspiracies: one to steal the Kalukundi mining rights and a second, which Defendant

joined, to retain those mining rights. (Mar. 6, 2018 Claimants Mem. in Supp. of Restitution

("Claimants Suppl. Mem.")(Dkt. 40) at 16; but see Apr. 5, 2018 Status Conf. Tr.("Tr.")(Dkt.

50) at 14:6-15:3 (Government resisting the "two-conspiracy" notion and asserting instead that

there was one charged conspiracy from 2007-2013 and "pre-conspiracy conduct," including the

theft of Claimants' mining rights, in which Defendant was not involved).) On April 5, 2018, the

 court held a status conference at which the parties expanded on their arguments. Two weeks

 later. Claimants' counsel met with the Government and presented additional evidence in support

 oftheir restitution claim. (See Apr. 26,2019 Gov't Letter (Dkt. 45).) On June 28, 2018,

 Claimants submitted a letter describing this evidence to the court. (June 28,2018 Claimants

 Mem. in Supp. of Restitution ("Claimants Second Suppl. Mem.")(Dkt. 46).) In response, the

 Government stated that it "does not believe that this new information changes the analysis."

(Gov't Suppl. Mem. at 1.) In a brief reply, Claimants insisted that the Government had

"ignore[d] most of the information" they had presented. (July 19, 2018 Claimants Mem.in
Case 1:16-cr-00515-NGG-LB Document 51 Filed 08/29/19 Page 7 of 20 PageID #: 868




Supp. of Restitution ("Claimants Third Suppl. Mem.")at 1.) Claimants summarized their

position as follows:

               At the end of the day, when the Court steps back from all of the
               submissions, and considers that the defendant has admitted to
               bribing a court oflaw to delay and change a judicial ruling in order
               to obtain an asset—one that rightfully belonged to the Africo
               Owners and that the defendant otherwise could not obtain from the
               Africo Owners—the Africo Owners were obviously directly
               harmed, and harmed significantly. Indeed, that was precisely the
               goal of the defendant and its accomplices. The Africo Owners thus
               qualify as victims under the MVRA and CVRA,and are entitled to
               an Order of Restitution that attempts to make them whole.

(Id at 3.)

II.    THE MVRA


       Under the MVRA,when a defendant is convicted of an offense specified in 18 U.S.C.

§ 3663A(c), the court must order the defendant to "make restitution to the victim ofthe offense."

18 U.S.C. § 3663A(a)(l). The statute defines "victim" as "a person directly and proximately

harmed as a result ofthe commission of an offense for which restitution may be ordered

including, in the case of an offense that involves as an element a scheme, conspiracy, or pattern

of criminal activity, any person directly harmed by the defendant's criminal conduct in the

course of the scheme, conspiracy, or pattern." Id § 3663A(a)(2).

        Offenses generally requiring an award of restitution under the MVRA include any

"offense against property under [Title 18]... including any offense committed by fraud or deceit

... in which an identifiable victim or victims has suffered a ... pecuniary loss." Id

§ 3663A(c)(l). If a defendant has committed such an offense, the court must order the defendant

to return the property in question or, if the return ofthe property is "impossible, impracticable, or

inadequate," to pay an amount equal to the greater ofthe amount of the property at the time of

the offense or the date of the sentencing, less the value of any property returned. Id


                                                 7
Case 1:16-cr-00515-NGG-LB Document 51 Filed 08/29/19 Page 8 of 20 PageID #: 869




§ 3663A(b)(l). When a defendant is convicted of(or pleads guilty to) an "offense against

 property," however, the MVRA does not apply if"the court finds, from facts on the record, that.

..(A)the number of identifiable victims is so large as to make restitution impracticable; or(B)

determining complex issues offact related to the cause or amount of the victim's losses would

complicate or prolong the sentencing process to a degree that the need to provide restitution to

any victim is outweighed by the burden on the sentencing process." Id. § 3663A(c)(3).

III.     DISCUSSION


         For the purpose of this motion, the parties do not meaningfully dispute that the offense to

which Defendant pleaded guilty—conspiracy to violate the FCPA—is an "offense against

property" that can trigger restitution under the MVRA.® See 18 U.S.C. §§ 3663A(a)(l),

(c)(l)(A)(ii)(requiring courts to order restitution for identifiable victims of offenses against


® Defendant assumes this point arguendo but does not concede it, so the court addresses it briefly here. (Def. Mem.
at 18.) The MVRA states that offenses against property include "offense[s] committed by fraud or deceit." 18
U.S.C. § 3663A(c)(l). "Couits have disagreed as to whether 'coimnitted by fraud or deceit' refers to 'the manner in
which the defendant commits the offense,' ... or instead requires the [cjourt to look to 'the elements ofthe offense'
to determine whether an offense of conviction was 'committed by fraud or deceit.'". United States v. Finazzo. No.
lO-CR-457(RRM),2014 WL 3818628, at *11 (E.D.N.Y. Aug. 1, 20141. affd in part. 682 F. App'x 6(2dCir.
2017), vacated on other grounds. 850 F.3d 94(2d Cir. 2017)(citations omitted)(collecting cases and noting that the
Second Circuit has not resolved this question). For the reasons set forth in Finazzo. the court adopts the former
interpretation and finds that the MVRA can apply to conspiracies to violate the FCPA, depending on the manner in
which the defendant commits the crime. See id. at *11-14.


Here, the conspiracy to bribe was part of a scheme to use state instrumentalities to expropriate Africo's mining
rights without Africo's knowledge. The conspirators kept stolen assets from Africo by bribing judges, did not tell
Africo about the bribes, and used the stolen assets as leverage to persuade Africo to accept a takeover. (See
Statement of Facts 23-36.) Thus, Defendant's crime was an "offense against property" and was "committed by
fraud or deceit," within the scope of the MVRA. See United States v. Ritchie. 858 F.3d 201, 209-11 (4th Cir. 2017)
(making false statements ia violation of 18 U.S.C. § 1001 was "offense against property" within scope of MVRA
because false statement deprived another of property); United States v. Liu. 200 F. App'x 39, 40(2d Cir. 2006)
(summary order)(treating bribery-related offense as crime against property because it was committed through
corruption or deceit); Finazzo. 2014 WL 3818628, at *10-14 (same); but see United States v. Adomo. 950 F. Supp.
2d 426, 429(E.D.N.Y. 2013)(denying New York City's request for restitution for a portion ofthe salary it paid a
defendant, a city employee who had accepted bribes, because the evidence did not support the city's honest-
services-fraud theory, and noting that "[wjhere the offense of conviction is limited ... to bribery, it is not clear that
the MVRA applies").

Whether Claimants (and not just Africo) were deprived of property and thus qualify as victims under the MVRA
presents a separate issue (see Def. Mem. at 18-21), which the court addresses below.
Case 1:16-cr-00515-NGG-LB Document 51 Filed 08/29/19 Page 9 of 20 PageID #: 870




property under Title 18 where the victims have suffered a pecuniary loss). Instead, the parties

disagree about:(1) whether the court may order restitution after accepting Defendant's guilty

plea (see Def. Mem. at 3-5; Claimants Suppl. Mem. at 3-6);(2) whether Claimants are victims

within the meaning ofthe MVRA (see Claimants Mem. at 12-14; Def. Mem. at 18-23; Claimants

Suppl. Mem. at 13-15); and (3)the extent to which Defendant is liable for the losses Claimants

suffered (see Claimants Mem. at 14-22; Def. Mem. at 23-25; Gov't Mem. at 10-16; Claimants

Suppl. Mem. at 5-12).

        A.     Whether the Court May Order Restitution After Accepting Defendant's
               Guilty Plea

        Defendant makes two arguments on this issue. First, according to Defendant,"[o]nce the

court accepts a Rule 11(c)(1)(C) plea, it may not change the terms of that plea at sentencing."

(Def. Mem. at 3 n.3.) Defendant argues that, because the court accepted Defendant's plea,"a

sentence consistent with the Plea Agreement (i.e., one that does not include an award of

restitution)... can be the only legal sentence." IT

        Defendant is incorrect. As Claimants note (Claimants Mem. at 3), while the court

accepted Defendant's guilty plea, it has not yet accepted the parties' plea agreement. The court

stated during the plea colloquy:

               [T]he representations made in the plea agreement are subject to
               review by the Court and in the event that even though the Court is
               inclined to accept this 11(c)(1)(C) plea, if there is some reason why
               the Court determines that it would not be legally appropriate to do
               so, you would be entitled to take back your plea and litigation could
               proceed.

(Sept. 29,2016 Plea Hr'g Tr.("Plea Tr.")(Dkt. 14) at 18:7-13.) A Rule 11(c)(1)(C) plea

agreement only "binds the court once the court accepts the plea agreement." Fed. R. Crim. P.

 11(c)(1)(C). Thus, Rule 11(c)(1)(C) does not bar the court from ordering restitution.
Case 1:16-cr-00515-NGG-LB Document 51 Filed 08/29/19 Page 10 of 20 PageID #: 871




          Second. Defendant maintains that restitution would violate Rule ll(b)(l)(K), which

 requires the court to specifically warn a defendant of the possibility of restitution during a plea

 colloquy. (Def. Mem. at 4.) As Claimants point out(Claimants Mem. at 4), however, a failure

 to address restitution in the plea colloquy is cured where the defendant becomes aware of the

 possibility of restitution before sentencing and chooses not to withdraw the plea.                 United

 States V. Valval. 404 F.3d 144, 152(2d Cir. 2005)("Where a defendant, before sentencing,

 leams of information erroneously omitted in violation of Rule 11 but fails to attempt to withdraw

 his plea based on that violation, there can be no 'reasonable probability that, but for the [Rule

 11 violation], he would not have entered the plea,' and the plain error standard is not met."

 (quoting United States v. Dominguez Benitez, 542 U.S. 74, 83(2004)). Here, Defendant has

 been aware of the possibility of restitution for some time. Restitution is referenced in the Plea

 Agreement(Plea Agreement Tf 12("The Defendant agrees that any fine or restitution imposed by

 the court will be due and payable within ten (10) days of sentencing.")), and Defendant's counsel

 supposedly met with Claimants and the Government regarding restitution as far back as April
 2017(Claimants Mem. at 4). Therefore, the court's failure to specifically warn Defendant ofthe
 possibility of restitution at Defendant's plea colloquy does not preclude a restitution order now.

          B.       Whether Claimants Are "Victims"

          Defendant also asserts that Claimants do not qualify as "victims" under the MYRA.'^
 (Claimants Mem. at 12-14; Def. Mem. at 18-23.) Defendant makes two arguments in support of
 this theory. First. Defendant contends that Claimants' interest in the mining rights does not
  constitute "property." (Def. Mem. at 18-21.) Second. Defendant argues that its theft of



'The Government assumes that Claimants may qualify as victims, but asks to brief this issue if it becomes germane.
 (Gov't Mem. at 12 n.7.)


                                                        10
Case 1:16-cr-00515-NGG-LB Document 51 Filed 08/29/19 Page 11 of 20 PageID #: 872




 Claimants' mining rights was not the direct and proximate cause of Camrose's takeover of

 Africo. (Id. at 22-25.) The court rejects hoth.

                   1.       Whether Claimants' Interest in the Mining Rights Constitutes "Property"

          Defendant insists that Claimants cannot he victims under the MVRA because they did not

 lose any "property."^ (Def. Mem. at 18-21.) In Defendant's view, Claimants' interests in the

 Kalukundi mining rights were too attenuated to constitute property because Claimants owned

 stock in Africo, which owned stock in a DRC company, which owned stock in another DRC

 company, which owned the mining rights. (IT at 18-19.) Individually, none of Claimants

 exercised control over Africo because their respective ownership interests in Africo "were in

 small fractions of 1%," and there is no evidence of a shareholder voting agreement that might

 have given them collective control over Africo during the relevant time period. (IT at 19.)

 Further, while Claimants lost their interests in the mining rights by the 2006 Default Judgment,

 Claimants regained them via the 2008 Camrose transactions through which Gertler consolidated

 Africo and Akam (the company that owned the mining rights at that time). (M. at 18-19.)

 According to Defendant, the financial values of Claimants' holdings inereased on a per-share

 basis after this consolidation.^ (IT at 13, 19 & n.l5.) The only harm Claimants suffered, per

 Defendant, was a dilution oftheir interests in the now-consolidated company (and its mining

 rights). (IT at 19-20.) Defendant insists that this dilution of percentage equity ownership,

 absent a loss of"control" (i.e.. a majority of shares), cannot be a "loss ... of property" under the



 ^ Victims are entitled to restitution under the MVRA only if they have suffered a "physical injury or pecuniary loss."
 18 U.S.C. § 3663A(a)(2)(emphasis added). A pecuniary loss includes the loss oftangible or intangible property.
 See, e.g.. United States v. Bengis. 631 F.3d 33, 39-40 & n.3 (2d Cir. 2011)(holding that South Africa was a victim
 under the MVRA because it had lost its property interests in illegally harvested lobsters, and that MVRA victims
 include those who have lost intangible property).

 ® Claimants suggest that their prior share price, and the price for which Camrose bought it, "vastly undervalued" the
 Kalukundi mining rights. (See Claimants Mem. at 4, 13.)


                                                          11
Case 1:16-cr-00515-NGG-LB Document 51 Filed 08/29/19 Page 12 of 20 PageID #: 873




 MVRA. (Id. at 19-20, 22-23 & n.l6, 17.) In support of this assertion, Defendant notes that

 individual shareholders lack standing to sue for ■wrongful equity dilution in a direct, rather than a

 derivative, capacity. (Def. Mem. at 22.)

        The court disagrees with Defendant. The MVRA defines "victim" broadly; it contains no

 carve-out for holders of intangible property rights, such as shareholders who hold interests

 through special-purpose vehicles for tax purposes (see Claimants Mem. at 14 & n.l9). 18 U.S.C.

 § 3663A(a)(2); see, e.g.. United States v. Gushlak, 728 F.3d 184, 187 (2d Cir. 2013) (affirming

 district court's order of restitution for shareholder victims); Bengis, 631 F.3d at 39-40 & n.3

 (holding that South Africa was a victim under the MVRA because it had lost its property

 interests in illegally harvested lobsters, and that MVRA victims include those who have lost

 intangible property). While the attenuated nature of Claimants' interest in Africo's mining rights

 may make calculating restitution more difficult, it does not preclude Claimants from being

 victims.


        Further, individuals can be victims under the MVRA even where they lack a private right

 of action against a defendant. United States v. Marino, 654 F.3d 310, 321 (2d Cir. 2011), so it

 does not matter that individual shareholders lack standing to sue directly for wrongful equity

 dilution. Defendant's apparent suggestion that Africo (a defunct company), can qualify as a

 victim under the MVRA, but it's former shareholders cannot (^ Def. Mem. at 18-20), lacks

 support in the case law and would lead to absurd results. If this were true, as Claimants observe,

 "a defendant whose crime does some harm to a company would have to pay restitution [to the

 company], while a defendant whose crime does overwhelming harm to a company [that causes

 its collapse] would not have to pay restitution at all" (Claimants Mem. at 24).




                                                  12
Case 1:16-cr-00515-NGG-LB Document 51 Filed 08/29/19 Page 13 of 20 PageID #: 874




        Additionally, characterizing Claimants' injury as "wrongful equity dilution" is imprecise.

 Claimants state that they lost control over the development ofthe Kalukrmdi mine and the

 potential value arising from it. (See Claimants Suppl. Mem. at 15.) In other words, Claimants

 lost a promising opportunity. Courts have ordered restitution for other lost opportunities, even

 where there was no guarantee the opportunities would have resulted in profit. See, e.g.. United

 States V. Scott, 321 F. App'x 71,72(2d Cir. 2009)(summary order)(affirming restitution order

 that included an award for subsequent investment gains lost as a result of the theft); United States

 V. Bartleson, 74 F. Supp. 3d 947, 984-87(N.D. Iowa 2015)(ordering restitution that included a

 "reasonable estimate" of victims' "lost investment earnings," based on the Standard & Poor's

 500 Stock Index); United States v. Kline, 199 F. Supp. 2d 922, 924-27(D. Miim. 2002)(ordering

 restitution for shareholder who was deprived of her right to fairly sell her stock, even though

 there was no way to know whether she'would have received more money by doing so); cf.

 United States v. Qurashi, 634 F.3d 699,703(2d Cir. 2011)("[Tjhere is no reason to exclude

 losses that result from the deprivation ofthe victim's ability to put its money to productive

 use."). While this uncertainty makes calculating restitution more difficult, it does not preclude

 Claimants from being victims.

                2.      Whether the Theft of Mining-Rights was the Direct and Proximate Cause
                        of Camrose's Takeover of Africo

        Defendant also maintains that Claimants cannot demonstrate that they were actually

 harmed by the Camrose takeover because Africo:(1) was in dire financial straits prior to those

 transactions,(2)had not been able to develop the Kalukundi Mine,(3) would not have been able

 to raise third-party financing necessary to do so without significantly diluting its shareholders,

 and (4)recommended that its shareholders approve the Camrose transactions. (Def. Mem. at 10-

 13, 20-21.) None ofthese arguments is persuasive. Defendant has not shown that Africo's

                                                  13
Case 1:16-cr-00515-NGG-LB Document 51 Filed 08/29/19 Page 14 of 20 PageID #: 875




 straitened finances would have forced it to accept a takeover anyway, and the earlier theft of

 Africo's mining rights likely exacerbated its financial problems. Claimants have represented that

they were in the process of developing the Kalukundi mine before the Default Judgment.

(Claimants Mem. at 2-3.) There is no way to know that Africo would have needed to dilute its

shareholders, and, in any event, it lost the opportunity to do so fairly, which is a harm

recompensable under the MVRA. See, e.g.. Kline. 199 F. Supp. at 924-26. And while Africo

endorsed the Camrose takeover at the time, it appears to have done so under duress, given

Gertler's and Defendant's actions to ensure that the DRC Supreme Court would not rule for

Africo before its shareholder vote. (See, e.g.. June 9,-2008 Africo Letter to DRC Supreme Court

Chief Clerk ("June 9 Letter")(Dkt. 46-12)(asking when the court's decision would be issued,

explaining that Africo had scheduled a shareholder vote for June 12, and that "the fate ofthe

company" depended on it); June 12, 2008 DRC Supreme Court Chief Clerk Letter to Africo

(acknowledging that the decision should have been announced on June 6, but would instead be

released "at the next hearing," at an unspecified date).) Having conspired to deceive Claimants

into accepting the Camrose Takeover, Defendant cannot now rely on Claimants' assent to avoid

paying restitution.

       In sum. Claimants qualify as victims under the MVRA.

       C.      Extent of Defendant's Liability

               1.     Liability for Pre-December 2007 Conduct

       The Government posits that, while Defendant may be liable for harms incurred by

Claimants after Defendantjoined the conspiracy in December 2007, it cannot be liable for harms

resulting from Gertler's prior conduct. (Gov't Mem. at 13-14.) Thus, the Government argues.

Defendant should not be liable for harms incurred by Claimants as a result of"the initial taking


                                                14
Case 1:16-cr-00515-NGG-LB Document 51 Filed 08/29/19 Page 15 of 20 PageID #: 876




 ofthe mine by the Former Employee, the earlier unfavorable court decisions, and the entry of

 Akam's involvement into the dispute." (Id.) Indeed, the Government asserts. Claimants simply

 assume that Gertler "was involved in the initial seizure of Kalukundi by the Former Employee

 and that Och-Ziff somehow supported or ratified this purported conduct when agreeing to pay

 bribes through [Gertler]," but "[njothing in the Statement of Facts alleges that [Gertler] had any

 knowledge or involvement in the Former Employee taking the mine." (Id at 14.)

        The court agrees with Claimants and rejects the notion that there were effectively two

 separate conspiracies—one to steal the Kalukundi mining rights and a second,joined by

 Defendant, to help Gertler retain those mining rights. (See Claimants Mem. at 13-15.) As

 Claimants note (id. at 15), Defendant pleaded guilty to a single conspiracy to bribe DRC

 officials, spanning from 2005 to 2015, and nothing in the plea agreement supports the notion that

 there were, in fact, two separate conspiracies. (Statement of Facts f 16.) "[A] single conspiracy

 is not transformed into multiple conspiracies merely by virtue ofthe fact that it may involve two

 or more phases or spheres of operation, so long as there is sufficient proof of mutual dependence

 and assistance." United States v. Berger. 224 F.3d 107, 114-15 (2d Cir. 2000)(citations

 omitted). Here, there was mutual dependence and assistance between the two phases of

 operation because the initial theft ofthe mining rights would have been futile had Defendant and

 Gertler not paid bribes to ensure they would retain the mining rights via the Camrose takeover

 and, indeed, the very purpose of the scheme to which Defendant's pleaded guilty was to

 "acquir[e] and consolidate[e] valuable mining assets in the DRC"(Plea Tr. at 27:15-17).

 Accordingly, there was one conspiracy.




                                                 15
Case 1:16-cr-00515-NGG-LB Document 51 Filed 08/29/19 Page 16 of 20 PageID #: 877




          A separate issue is whether Defendant must pay restitution for harm arising from conduct
 that took place before itjoined the conspiracy. Ifthe court were interpreting the MVRA on a
 blank slate, this might be a close call. But the court is not writing on a blank slate.
          In United States v. Bends. 783 F.3d 407(2d Cir. 2015), the Second Circuit rejected a
 similar argument from a late-entering co-conspirator who argued that "because he allocuted to ..

. involvement in a conspiracy only from 1999 through . .. 2001, the restitution ordered against
 him must exclude losses caused by the acts of the other defendants prior to 1999." Id at 413.
 The Second Circuit looked to ordinary principles of conspiracy law, under which a late-entering
 co-conspirator is liable for the prior acts of his co-conspirators in furtherance ofthe conspiracy,
at least when he knew or reasonably should have known ofthem.^id Under the MVRA,it
held, "[rjestitution must be determined in a similar manner": A defendant is liable for restitution

for the prior acts of his co-conspirators in furtherance of the conspiracy "if[his] understanding of
the scope ofthe conspiracy he joined ... was such that he knew or reasonably should have
known about some or all ofthe conspiracy's past imports." Id (citing United States v. Bovd.
222 F.3d 47, 51 (2d Cir. 2000)(per curiam)); see also United States v. Fiumano. 721 F. App'x
45, 52-53 (2d Cir. 2018)(summary order)(rejecting similar argument).

         Defendant thus may be liable for restitution for the acts of Gertler in furtherance ofthe

conspiracy, provided that it knew or reasonably should have known about them. Here,
Defendant admitted that"DRC Official 2 had orchestrated the taking of Africo's interest in the

[Kalukundi] Mine and made it available to [Gertler]." (Statement of Facts 24.)'° It admitted,
as discussed above, that it entered into business ■with Gertler knowing that he paid substantial



  This admission belies the Government's claim that "[n]othing in the Statement of Facts alleges that [Gertler] had
any kno-wledge of or involvement in the Former Employee taking the mine" (Gov't Mem. at 14).

                                                        16
Case 1:16-cr-00515-NGG-LB Document 51 Filed 08/29/19 Page 17 of 20 PageID #: 878




 bribes to obtain mining rights in the DRC and that it needed Och-Ziff"to help fund these corrupt
 payments. (Id. ^ 17.) It seems likely that Defendant knew or should have known that Gertler

 had been involved in corruptly acquiring control ofthe Kalukundi mining rights in the first place.
     id (stating that Defendant employees understood that Gertler's scheme to "acquir[e] and
consolidat[e] valuable mining assets in the DRC into one large mining company" would require
the payment ofsubstantial bribes, which would be funded by Defendant).) As Claimants put it,
"it would make absolutely no sense for Och-Ziff and [Defendant] to fund additional bribes to
judges and others to 'retain' what was stolen from the Africo Owners ifthey were not fully
embracing the part ofthe conspiracy to 'obtain' those valuable mineral rights in the first place."
(Claimants Mem. at 17(emphasis in original).)

        Therefore, in calculating Claimants' restitution, the court will consider Defendant liable

for the initial theft of Claimants' Kalukundi mining rights, as Defendant knew or should have

known about it. ^Bergis. 783 F.3d at 413.

                2.        Liability for Post-December 2007 Conduct

       Even ifthe court adopted the Government's two-conspiracy theory, it would still order
Defendant to pay restitution for its post-December 2007 conduct, which appears to have directly
and proximately harmed Claunants by coercing therh into accepting the Camrose takeover,
contrary to the Government's contention.^^ Defendant admitted to the following:(1)it funded


  The Government argues:

       With respect to the court proceedings, there is evidence ofthe co-conspirators taking steps
       intended to affect the outcome of that ruling, and to influence the timing of the
       annoimcement of the opinion, which either forestalled an unfavorable ruling or provided
       [Gertler] leverage to have Africo's shareholders to accept the Och-Ziffr[Gertler] terms at a
       specially convened shareholder meeting in June 2008. Given the comparatively more
       significant and damaging conduct by the Former Employee,the initial court decisions, and
       sale of the claim to Akam, attributing all ofthe harm Africo suffered to a short period of
       time in June 2008,perhaps to delay or to influence a court ruling (that may never have been
       issued), is too speculative. Furthermore, the court decision was never issued because of

                                                       17
Case 1:16-cr-00515-NGG-LB Document 51 Filed 08/29/19 Page 18 of 20 PageID #: 879




 investments with Gertler knowing that a portion of the investment would be used to pay bribes,
 and that these bribes were essential to Gertler's plan to consolidate control ofDRC mining
 interests (Statement of Facts         16-17);(2) Gertler and his in-country associate negotiated
 specifically how much they would need to pay in bribes to "guarantee the results" ofthe DRC

 Supreme Court decision(i± TjH 32-33);(3) when Gertler's associate told him that for a $900,000
 bribe, the DRC Supreme Court would guarantee the results ofthe case, Gertler responded that
 "[w]e can't accept a mid result... Africo must be screw[e]d and finished totally!I!!"(id); and
(4)the DRC Supreme Courtjudges received "clear instructions to rewrite the opinion and to
 make sure that akam wins" and "agreed to do the lecture of the opinion on JUNE 13!"—^the day
 after Africo's critical shareholder vote (id Tf 34). Contemporaneous documents corroborate

 Claimants' assertion that uncertainty about the timing and outcome of the opinion may have
influenced the shareholder vote. (See June 9 Letter.)

        In sum, a preponderance of evidence indicates that Defendant's bribe money helped

secure a favorable result in the DRC courts, which influenced Claimants' decision to accept the

Camrose Takeover. This is sufficient to support an award of restitution under the MVRA.

        D.       Restitution Amount

        The MVRA requires a restitution award in the amount ofthe value ofthe property in

question, either at the time ofthe crime or at the time of sentencing (whichever is greater). 18

U.S.C. § 3663A(b)(l)(B)). Claimants ask for a restitution award up to the full amount oftheir

interest in the Kalukundi Mine as if it had been developed as Africo intended—approximately


        the shareholder vote and, as a result, it is impossible to determine whether there was actual
        influence on the vote itself. Thus, even though the evidence is clear that Och-Ziff and
       [Gertler] intended to bribe the DRC courts to rule against Africo, any harm suffered by the
       Claimants did not flow directly from an adverse decision by the DRC courts.

(Gov'tMem. at 14-15.)


                                                         18
Case 1:16-cr-00515-NGG-LB Document 51 Filed 08/29/19 Page 19 of 20 PageID #: 880




 $1.8 billion, according to their valuation expert's report.     Rigby Rep. ^ 4.) This report
 incorporates more recent copper and cobalt market prices(which are important in determining
 the value of mining rights) as well as the additional resources that have been discovered at the

 Kalukundi Mine site. (See Rigby Rep.        4, 78-80.)

        The Government and Defendant allege several problems with Claimants' expert's report.
(Gov't Mem. at 15; Def. Mem. at 23-25.) The Government contends that the report "makes no
attempt to fairly apportion losses to the many actors involved," including by failing to apportion
some losses to the former employee, and that it fails to present evidence showing how Claimants
were specifically injured by Defendant's unlawful conduct in connection with the Camrose

transactions and DRC Supreme Court decision. (Gov't Mem. at 15.) The Government also

objects that the report relies on more optimistic valuations than those used by Och-Ziffin 2008
and fail to account for whether Africo could have obtained the mining permits or third-party
financing it needed to develop the Kalukundi Mine. (Id.)

        Defendant argues that Claimants' restitution demand is "hypothetical, speculative" and

"fanciful," as their only cognizable claim is supposedly "the partial dilution of individual non-

controlling shareholders of a corporation whose total market capitalization was only $42 million

at the time, and which was stated by [Claimants] to be on the brink of insolvency." (Def. Mem.
at 23.) Backing up the Government, Defendant also argues that Claimants cannot complain
about the failure to develop the Kalukundi Mine, as Africo shareholders have not developed the
mine over the last nine years, and because this failure is the product of"numerous factors having
nothing to do with who owned Africo[,] ... including Africo's inability to obtain financing, its
government partner, local civil unrest and political instability, and external market factors." (Id.

at 24-25.)



                                                 19
Case 1:16-cr-00515-NGG-LB Document 51 Filed 08/29/19 Page 20 of 20 PageID #: 881




           On the current record, the court is unprepared to decide how much restitution Defendant
  owes Claimants. Accordingly,the parties shall submit supplemental briefing regarding the
  following issues:(1)the value ofthe mining rights themselves(as opposed to the value ofa
  working mine on the site), as of either 2006-2008 or the present day'^;(2) whether the court
  should either apportion liability among the coconspirators or make Defendantjointly and
 severally liable for all of Claimants' losses under 18 U.S.C. § 3664(h); and(3) whether
   determining complex issues offact related to the cause or amount ofthe victim's losses would
 complicate or prolong the sentencing process to a degree that the need to provide restitution to
 any victim is outweighed by the burden on the sentencing process,"^^ 18 U.S.C.
 § 3663A(c)(3)(B).

 IV.      CONCLUSION

          The court finds that Claimants are victims of Defendant's crime for the purposes ofthe
 MYRA. (See Claimants Mem.(Dkt. 26).) The parties are DIRECTED to confer and submit a
joint letter by no later than September 6, 2019, setting forth a proposed schedule for
supplemental briefing regarding how to calculate the appropriate restitution amount.
         SO ORDERED.

                                                                     S/ Nicholas G. Garaufis
Dated: Brooklyn, New York                                                            nCHOLAS G. GARAUFIS
         August4j( 2019                                                             United States District Judge



  At this time, the court does not believe that Claimants are entitled to a restitution award based on the full projected
value ofthe Kalukundi Mine as if it had been developed. The property in question here is the misappropriated
Kalukundi mining rights themselves, not a working mine on the site (although the two are linked). The restitution
award would need to be based solely on the value ofthese mining rights, as ofeither 2006-2008 or the present day.
  In particular, the parties should address the complications posed by(1)the number of potential victims in this
case,(2) determining how to assign fault to Defendant(as opposed to the former employee, Gertler, and corrupt
DRC officials); and(3) determining how to calculate which losses were caused by Defendant's and Gertler's
wrongful conduct(as opposed to the multitude of other potential problems with Congolese mining)

                                                          20
